      Case 2:18-cv-03415-JCZ-JVM Document 36-1 Filed 11/07/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

EVELYN MEJIA,                                *             CIVIL ACTION NO. 2:18-cv-03415
                                             *
                        Plaintiff,           *             JUDGE JAY C. ZAINEY
                                             *
      VERSUS                                 *             MAGISTRATE JANICE VAN
                                             *             MEERVELD
                                             *
AMERICAN EXPRESS TRAVEL RELATED              *
SERVICES COMPANY, INC.                       *
                                             *
                        Defendant.           *
                                             *
******************************************** *

                                 JUDGMENT OF DISMISSAL

        Considering the above Joint Motion for Dismissal, and the Court having been advised by

counsel for the parties that all of the parties to this action have firmly agreed upon a compromise,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all claims brought

herein are dismissed with prejudice, each side to bear their own costs..

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court will

retain jurisdiction to enforce the compromise agreed upon the parties.

        New Orleans, Louisiana, this _______ day of _______________, 2018.


                                              ________________________________________
                                              JUDGE, U.S. DISTRICT COURT




2186143.1
